Citation Nr: 9908770	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  95-02 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Waiver of recovery of loan guaranty indebtedness.


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran's dates of service are not of record.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Committee on Waivers and 
Compromises (Committee) of the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO) 
issued in October 1993.  The Board remanded this case in May 
1998, for the scheduling of a hearing before a member of the 
Board at the RO.  The veteran did not appear for the 
scheduled hearing on December 18, 1998; nonetheless, his 
hearing request is deemed satisfied.  Accordingly, this case 
has been returned to the Board for further appellate review. 
See 38 C.F.R. § 19.38 (1998).

The Board notes that in August 1996 the Vietnam Veterans of 
America (VVA) requested that they be withdrawn as the 
veteran's accredited representative.  In a December 1996 
statement the Board granted the VVA's request and afforded 
the veteran the opportunity to select a new representative.  
No response to this request was submitted by the veteran.


REMAND

After a review of the record, it is the opinion of the Board 
that additional development of the evidence should be 
accomplished prior to further consideration of the veteran's 
claim of entitlement to waiver of recovery of loan guaranty 
indebtedness.  The evidence of record reveals that the only 
financial status report of record is dated in October 1993, 
over five years ago.  In addition to the staleness of this 
information, the Board notes that in an October 1994 
statement to the record by the veteran's then accredited 
representative, the VVA, it was asserted that the veteran and 
his wife had separated and were possible divorcing.  As 
pointed out by the representative, such an event would 
significantly alter the veteran's financial status.  As noted 
above, no new financial status report has been obtained since 
1993 or since this potential change in circumstances.  
Consequently, because undue financial hardship is a factor 
involved in determining whether waiver of indebtedness is 
appropriate, the Board finds that the veteran should have the 
opportunity to provide an updated financial status report 
containing more recent information regarding his financial 
situation.  38 C.F.R. § 1.965(a)(3) (1998).  Additionally, 
upon remand the veteran should be given the opportunity to 
add any recent evidence to the record.  See 38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1998); Quarles 
v. Derwinski, 3 Vet. App. 129 (1992).

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, to ensure due 
process, and to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his appeal, 
the case is REMANDED to the RO for the following development:

1.  The RO should notify the veteran that 
if he has any additional evidence he 
wishes to submit to support his claim he 
may do so, particularly evidence which 
may not currently be in the claims file.

2.  The RO should also request that the 
veteran submit an updated Financial 
Status Report, VA Form 4-5655, with any 
additional supporting documentation 
regarding current income and expenses.  
With respect to this development request, 
reasonable efforts to document the action 
taken should be made.  Also, any lack of 
response or failure to cooperate should 
be clearly documented in the record.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence.  If any benefit sought, for 
which an appeal has been perfected, 
remains denied, the veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case, and given the opportunity to 
respond thereto with additional argument 
and/or evidence.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	L. JENNIFER LANE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

